DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the addition of an operator seat and a first and second rotor (with first and second motors) changes the scope of the originally elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-33 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12, “the rotatably hose connection” lacks antecedent basis. The phrase “defines an outer forms a portion” is totally unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sengewald-2008/0201877.
Sengewald discloses 11. An assembly 10 for a floor surface processing machine comprising: at least one rotor 58 including a floor engagement tool 98; a frame 101 at least partially surrounding the at least one rotor 58; and an enclosure 100 at least partially surrounding the at least one rotor 58 and fixed relative to the frame 101, the enclosure comprising: a pan 104a including at least one shaft opening (see Fig 3) for accepting a drive shaft 114 for the at least one rotor 58; a shroud 104b at least partially surrounding the pan 104a (Figs 3,4) and extending transversely [0114] relative to the pan 104a; and a skirt 106 surrounding a perimeter of the shroud and moveable (resiliently) relative to the shroud 104b.  
12. The assembly of claim 11, including a water line fitting 170a/170b surrounded by and spaced from a rotatable outer hose connection (nut-see drawing below), wherein the rotatable outer hose connection includes a diameter larger than a diameter of the water line fitting (the added limitation at the end of claim 12 is totally unclear.  However, as best understood, Sengewald has a vacuum line 142).  
[AltContent: arrow][AltContent: textbox (Nut is a rotatable outer hose connection)]
    PNG
    media_image1.png
    735
    722
    media_image1.png
    Greyscale

13. The assembly of claim 11, wherein an intersection of the shroud 104b and the pan 104a forms a sealed connection (Fig 3-[0014]), the skirt 106 is located on the opposite side of the shroud from the rotor with skirt supported by suspension within the groove.  
14. The assembly of claim 11, wherein the pan 104a includes at least one shaft opening (Fig 3) for accepting a rotor shaft 114 and the pan extends in a plane generally parallel with a plane of the floor surface [0114].  
15. The assembly of claim 14, including a flexible boot 94 at least partially enclosing the at least one shaft opening in the pan 104a and having a rotor shaft opening for accepting the rotor/rotor shaft 58/114 (Fig 3).  
16. The assembly of claim 15, including a first bearing engaging a first side of the flexible boot 94, wherein the first bearing includes an outer race fixed relative to the flexible boot and an inner race configured to rotate with the rotor shaft (see mark-up drawing below).  
17. The assembly of claim 15. including a second bearing engaging a second side of the flexible boot, wherein the second bearing includes an outer race fixed relative to the flexible boot 94 and an inner race configured to rotate with the rotor shaft (see mark-up drawing below).
 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First and second bearings with inner/outer races to rotate with shaft/rotor 58.)] 
    PNG
    media_image2.png
    695
    604
    media_image2.png
    Greyscale


PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar floor surfacing devices with surrounding enclosures.

Response to Arguments
Applicant's arguments filed 4-20-22 have been fully considered but they are not persuasive.
On page 6 of the arguments, Applicant argues that not every feature is shown by Sengewald and is thus not anticipated by Sengewald. IN particular, Applicant argues that the skirt 106 is not ‘surrounding the a perimeter of the shroud and moveable relative the shroud.’  However, the skirt 106 does indeed surround a perimeter of the shroud 104b, as shown in Fig 3. The term ‘a perimeter’ is broad and Fig 3 shows the bottom, inner perimeter of 104b closest to tool 98 being surrounded by skirt 106.  Therefore, Applicant’s arguments and amendment does not overcome prior art rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 1, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723